NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50290

                Plaintiff-Appellee,             D.C. No. 8:15-cr-00128-PA

 v.
                                                MEMORANDUM*
REYES FERNANDEZ RAMOS, a.k.a.
Reyes Fermandes, a.k.a. Reyes Fernandeo,
a.k.a. Reyes Fernandeo-Ramos, a.k.a. Reyes
Fernandez, a.k.a. Reyes Fernandez-Ramos,
a.k.a. Jose Rivera Hernandez, a.k.a. Jose
Patinos, a.k.a. Reyes Ramos, a.k.a. Ramos
Reyes, a.k.a. Jose Patino Salsedo,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Reyes Fernandez Ramos appeals from the district court’s judgment and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges his guilty-plea conviction and 168-month sentence for possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(viii). Pursuant to Anders v. California, 386 U.S. 738 (1967), Ramos’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Ramos the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Ramos waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief as to the voluntariness of Ramos’s plea. We therefore

affirm as to that issue and dismiss the remainder of the appeal of his conviction.

      Ramos also waived the right to appeal most aspects of his sentence. We

dismiss Ramos’s sentencing appeal as to those aspects of his sentence that are

covered by the waiver and affirm as to all other issues except as to the three

supervised release conditions, standard conditions five, six, and fourteen, which

are unconstitutionally vague. See United States v. Evans, 883 F.3d 1154, 1162-64

(9th Cir. 2018); see also United States v. Watson, 582 F.3d 974 (9th Cir. 2009) (an

appeal waiver does not bar a constitutional challenge to a supervised release

condition). We remand for the district court to modify these conditions consistent



                                           2                                     16-50290
with our opinion in Evans.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED with

instructions.




                                   3                       16-50290